Case 5:17-cv-00190-RWS Document 403 Filed 05/07/21 Page 1 of 5 PageID #: 9873




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION


LISA TORREY, et al.,

         Plaintiffs,

          v.                                                  Civil Action No. 5:17-cv-00190-RWS

INFECTIOUS DISEASES SOCIETY OF
AMERICA, et al.,

         Defendants.


                       JOINT REPORT OF THE PARTIES FOLLOWING
                          MOTIONS HEARING ON APRIL 23, 2021

          On April 23, 2021, the Court heard argument on motions, including a Motion to Stay

(Dkt. 359) filed by Defendants Infectious Diseases Society of America (“IDSA”) and Dr. Gary

P. Wormser, Dr. Raymond J. Dattwyler, Dr. Eugene Shapiro, Dr. John J. Halperin, Dr. Leonard

Sigal, and Dr. Allen Steere (collectively, the “Doctors”).1

          During the hearing, the Court ordered the parties to meet and confer within 14 days and

provide a response to the Court. The parties hereby submit this Joint Report.

I.        AGREEMENT OF THE PARTIES

          The parties agree that if any claims remain after the Court rules on the pending motions,

it would not be feasible to begin the trial on September 27, 2021.

II.       POSITION OF PLAINTIFFS

          Plaintiffs do not agree to a stay while dispositive motions are being considered.



1
     On April 22, 2021, Plaintiffs and IDSA and the Doctors filed a Joint Stipulation of Dismissal
     with Prejudice (Dkt. 396) requesting that the Court dismiss with prejudice Plaintiffs’ RICO
     and antitrust claims against the Doctors and Plaintiffs’ RICO claims against IDSA.
Case 5:17-cv-00190-RWS Document 403 Filed 05/07/21 Page 2 of 5 PageID #: 9874




       Plaintiffs believe the case could be ready for a trial in December 2021.

       Plaintiffs will within 45 days supplement their mandatory disclosures (including damages

computations), document productions, and interrogatory responses with respect to their new

misrepresentation claims.

       Plaintiffs believe that fact discovery on their new misrepresentation claims could be

completed within 60 days after Plaintiffs complete supplementation of their mandatory

disclosures, document productions, and interrogatory responses.

       Plaintiffs will not seek any additional fact discovery on their antitrust or their new

misrepresentation claims unless the Court grants Plaintiffs’ Motion to Compel (Dkt. 402), in

which case any additional fact discovery would be governed by the Court’s order on Plaintiffs’

Motion to Compel.

III.   POSITION OF IDSA

       IDSA believes a stay is warranted until the Court rules on IDSA’s pending motions for

summary judgment and to dismiss or strike.

       If Plaintiffs’ new misrepresentation claims survive, IDSA does not believe that a trial in

December 2021 is possible due to the extensive amount of fact discovery that would be required

to address Plaintiffs’ new misrepresentation claims, which assert that unnamed nonparty doctors,

in reliance on the IDSA Lyme disease guidelines, failed to diagnose and properly treat Plaintiffs’

so-called chronic Lyme disease. Lead Plaintiff Lisa Torrey alone alleges that she “visited more

than 36 doctors before she was properly diagnosed with Lyme disease.” Dkt. 361 ¶ 123. IDSA

cannot estimate how long such discovery would take because Plaintiffs have not yet

supplemented their mandatory disclosures (including damages computations), document




                                                 2
Case 5:17-cv-00190-RWS Document 403 Filed 05/07/21 Page 3 of 5 PageID #: 9875




productions, and interrogatory responses but believes it could take more than six months and

perhaps over a year.

         IDSA appreciates that the Court usually will not stay discovery while dispositive motions

are pending but contends that a stay is warranted under these unique circumstances. Plaintiffs

have brought brand-new claims at the end of discovery that raise new liability and damages

theories and involve significant numbers of nonparties. IDSA should not be forced to incur the

substantial costs of additional discovery on those claims unless the Court determines that the

claims may proceed. These discovery costs are the very prejudice that is the subject of the

motions to stay and strike.

                                          CONCLUSION

         The parties have outstanding areas of disagreement regarding the resolution of the Motion

to Stay and respectfully request that the Court rule on the areas of dispute.

Dated: May 7, 2021                                     Respectfully submitted,

 SHRADER & ASSOCIATES, LLP                           PILLSBURY WINTHROP SHAW
                                                     PITTMAN LLP
 BY: /s/Eugene Egdorf
 EUGENE EGDORF                                       BY: /s/ Casey Low
 State Bar No. 06479570                              RONALD CASEY LOW
 3900 Essex Lane, Suite 390,
 Houston, TX 77027                                   Ronald Casey Low
 (713) 782-0000 phone                                State Bar No. 24041363
 (713) 571-9605 fax                                  401 Congress Avenue, Suite 1700
 E-mail: gene@shraderlaw.com                         Austin, TX 78701
                                                     Phone: (512) 580-9616
 -and-                                               Fax: (512) 580-9601
                                                     Email: casey.low@pillsburylaw.com
 BY: /s/ Lance Lee
 LANCE LEE                                           Alvin Dunn – Lead Attorney
 Texas Bar No. 24004762                              (pro hac vice)
 5511 Plaza Drive                                    Michael A. Warley (pro hac vice)
 Texarkana, Texas 75503                              1200 Seventeenth St. NW
 Telephone: 903.223.0276                             Washington, D.C. 20036
 Fax: 903.223.0210                                   Tel: (202) 663-8000

                                                 3
Case 5:17-cv-00190-RWS Document 403 Filed 05/07/21 Page 4 of 5 PageID #: 9876




 Email: wlancelee@gmail.com               Fax: (202) 663-8007
                                          Email: alvin.dunn@pillsburylaw.com
 -and-
                                          ATTORNEYS FOR DEFENDANTS
 RUSTY HARDIN & ASSOCIATES, LLP           INFECTIOUS DISEASES SOCIETY OF
                                          AMERICA, DR. GARY P. WORMSER, DR.
 BY: /s/ Ryan Higgins                     RAYMOND J. DATTWYLER, DR.
 RYAN HIGGINS                             EUGENE SHAPIRO, DR. JOHN J.
 State Bar No. 24007362                   HALPERIN, DR. LEONARD SIGAL, AND
 1401 McKinney St., Suite 2250            DR. ALLEN STEERE
 Houston, Texas 77010
 (713) 652-9000 phone
 (713) 652-9800 fax
 Email: rhiggins@rustyhardin.com

 -and-

 RUSTY HARDIN & ASSOCIATES, LLP

 BY: /s/ Daniel Dutko
 DANIEL R. DUTKO
 State Bar No. 24054206
 1401 McKinney St., Suite 2250
 Houston, Texas 77010
 (713) 652-9000 phone
 (713) 652-9800 fax
 E-mail: ddutko@rustyhardin.com

 ATTORNEYS FOR PLAINTIFFS




                                      4
Case 5:17-cv-00190-RWS Document 403 Filed 05/07/21 Page 5 of 5 PageID #: 9877




                               CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing Joint Report was

served on May 7, 2021 to all counsel of record through the Court’s CM/ECF system.


                                                   /s/ Casey Low
                                                   Casey Low




                                              5
